On reargument, order granting petitioner’s motion to compel the purchaser appellant to complete her purchase affirmed, with ten dollars costs and disbursements to appellant. The parties have stipulated that upon the reargument the question of the father’s right of curtesy be withdrawn from consideration, and upon reargument that question is not considered. Upon reargument, it is the opinion of the court that the facts alleged in the petition with reference to the value of the infant’s undivided interest in the real estate sought to be sold are a sufficient compliance with rule 297 of the Rules of Civil Practice. While ordinarily assesssed value is not evidence of value, in a proceeding'of this kind in which value is not determined upon the petition, but must be proved as required by rule 298 of the Rules of Civil Practice, a statement of the assessed value is a sufficient compliance with ride 297. Lazansky, P. J., Rich, Young, Kapper and Carswell, JJ., concur.